Matter of Town of Ogden v Wolf (2022 NY Slip Op 07333)





Matter of Town of Ogden v Wolf


2022 NY Slip Op 07333


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, BANNISTER, AND MONTOUR, JJ.


773 CA 21-01619

[*1]IN THE MATTER OF TOWN OF OGDEN, PETITIONER-RESPONDENT,
vJEREMY WOLF, RESPONDENT-APPELLANT. 


PENBERTHY LAW GROUP LLP, BUFFALO (BRITTANY PENBERTHY OF COUNSEL), FOR RESPONDENT-APPELLANT. 
KEITH O'TOOLE, ROCHESTER, FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Monroe County Court (Michael L. Dollinger, J.), entered April 24, 2021. The order, inter alia, affirmed that part of an order of the Ogden Town Court determining that respondent's dog was a dangerous dog under Agriculture and Markets Law § 123. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order of County Court that, inter alia, affirmed Town Court's determination that the dog was a dangerous dog under Agriculture and Markets Law § 123 and that the victim had sustained serious physical injury when the dog attacked her without justification. We dismiss the appeal as moot because the issues in this case no longer present a live controversy inasmuch as "the dog died during the pendency of this appeal" (Board of Mgrs. of the Cove Club Condominium v Jacobson, 107 AD3d 414, 414 [1st Dept 2013]). We further conclude that the exception to the mootness doctrine does not apply (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court